Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 1 January 1805
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur Le President, 
                     
                     Paris 11 nivose 13 (1er. Jer 1805.)
                     
                  
                  J’ai lu le beau discours que vous avez adressé au Congrès.—La grandeur dans les choses dont vous parlez et la simplicité dans vos expressions, forment un contraste bien frappant avec la boursouflure des actes publics en Europe.—Vous serez Président toute la vie. 
                  Vous trouvez chaque jour dans nos Gazettes combien je dois désirer de me revoir auprès de vous.
                  J’espère que nous arriverons ensemble La Fayette et moi.
                  J’apprends avec plaisir que notre manufacture des Gun-Powder à Eleutherian-Mill est une véritable richesse pour les Etats Unis.
                  continuez vos bontés à mes Enfans: Je ne pouvais pas faire un meilleur présent qu’eux à votre République,
                  Conservez votre amitié pour moi.
                  Salut, Respect, inviolable attachement.
                  
                     
                        duPont (de Nemours)
                  
                  
                     Voulez vous me permettre de placer sous votre couvert une lettre pour chacun de mes Enfans.
                  
               